Citation Nr: 0207523	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1. Entitlement to service connection for right and left foot 
disorders manifested by pain.

2. Entitlement to service connection for right and left ankle 
disorders manifested by pain.

3. Entitlement to a higher rating for degenerative joint 
disease of the lumbosacral spine with degenerative disc 
disease of the lumbar spine, initially assigned a 
20 percent evaluation, effective from April 1998.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1980 to August 
1982.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that denied service 
connection for asthma and granted service connection for 
degenerative joint disease of the lumbosacral spine and 
assigned a 10 percent evaluation for that condition under 
diagnostic code 5003, effective from April 1998.  In an 
August 2000 decision, the Board denied the appeal for service 
connection for asthma determining that the claim was not well 
grounded.  At that time, the Board also remanded the issue of 
entitlement to a higher rating for the service-connected  low 
back condition to the RO for additional development.

A July 2000 RO rating decision denied the veteran's claims 
for service connection for bilateral foot pain and bilateral 
ankle pain as not well grounded.  She appealed those 
determinations, and in an October 2001 RO rating decision it 
was determined that new and material evidence had not been 
submitted since the July 2000 RO rating decision to reopen 
the claims.

An August 2001 RO rating decision reclassified the service-
connected low back disorder to include protrusion of L2-5 and 
increased the evaluation from 10 to 20 percent under 
diagnostic code 5293, effective from April 1998.  The veteran 
continues to disagree with the evaluation assigned for her 
low back condition and the maximum schedular rating has not 
been assigned for that condition.  Hence, this issue as 
classified on the first page of this decision remains for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) eliminated the concept of a well-grounded.  
In the June 2002 written argument, the representative 
requests reconsideration of the claim for service connection 
for asthma on the merits.  That claim should now be 
readjudicated as though it had never been denied because it 
was denied as not well grounded by the Board in August 2000 
or after July 14, 1999, and prior to the enactment of the 
VCAA on November 9, 2000.  VAOPGCPREC 3-2001.  The Board will 
not address that issue until the RO renders a decision and 
the veteran appeals any adverse determination.

The issues of entitlement to service connection for right and 
left foot disorders manifested by pain and service connection 
for right and left ankle disorders manifested by pain will be 
addressed in the remand section of this decision.


FINDINGS OF FACT


1.  The low back disorder has been manifested primarily by 
radiological findings of arthritis, desiccated discs, and 
disc protrusions, slight limitation of motion of the lumbar 
spine, occasional muscle spasm, pain at the extremes of 
motion, limited endurance during flare-ups, and occasional 
tenderness that have produced no more than moderate 
functional impairment from April 1998; limitation of motion, 
pain, or other symptoms have not produced in combination more 
than moderate functional impairment at any time after April 
1998.

2.  The following have not been shown:  more than slight 
limitation of motion, persistent neurological symptoms, 
sciatic neuropathy, absent ankle jerk, severe intervertebral 
disc syndrome attacks with only intermittent relief, 
unilateral loss of lateral spine motion, listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, and 
marked limitation of forward bending in the standing 
position.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
arthritis and degenerative disc disease of the lumbar spine, 
at any time after April 1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5292, 5293, 5295 (2001); VAOPGCPREC 36-97.


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for a higher rating for the low back 
disorder, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of her low back condition.  She and 
her representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a May 2001 
letter the RO notified the veteran of the evidence needed to 
substantiate her claim and offered to assist her in obtaining 
any relevant evidence.  In correspondence dated in May 2001, 
the veteran reported that she had read the letter informing 
her of the VCAA provisions and that the only additional 
evidence she had to submit was attached to her 
correspondence.

In the written argument dated in April 2002, the 
representative asserts that the veteran's VA medical 
examination in February 2001 was inadequate because it did 
not provide all the information requested by the Board in its 
August 2000 remand and it was conducted by a physician's 
assistant.  A review of the report of the veteran's February 
2001 VA examination to determine the severity of her low back 
condition reveals that it was reviewed and approved by the 
examining provider.  The information included in the report 
of that examination when considered with the other evidence 
of record, including the private medical report of her 
examination in March 2001, is sufficient to determine the 
severity of her low back condition.  In this case, the Board 
finds no need for another remand of the case to the RO in 
order to provide the veteran with a VA medical examination to 
obtain additional evidence.

The Board also finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
her claim and that there is no prejudice to her by appellate 
consideration of the claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of her claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid her 
in substantiating her claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1980 to August 
1982.

VA and private medical reports show that the veteran was 
treated and evaluated for low back problems from the 1990's 
to 2001.  The more salient medical reports related to the 
claim for a higher rating for the low back disorder are 
discussed below.

A private medical report of the veteran's treatment in 
January 1998 shows that she was seen for complaints of back 
pain.  There was spasm in the lower back area on the right 
side.

The veteran underwent a VA medical examination in November 
1998.  She gave a history of a back injury in service and 
treatment with medication and injections in the lower back 
that helped for a short time only.  She complained of daily 
nagging pain.  She reportedly used Advil and Tylenol as 
needed and that she had seen a chiropractor who provided some 
relief.  Forward flexion of the lumbar spine was to 90 
degrees, extension to 25 degrees with pain, lateral flexion 
to the right and left was to 40 degrees, and rotation to the 
right and left was to 35 degrees.  It was noted that pain was 
her major functional impairment and that there were 
complaints of pain with extension of the lumbar spine.  
Muscles spasms were not found.  No neurological deficits were 
found.  X-rays of the lumbosacral spine showed mild phytosis 
at the L2-3 and L3-4 levels, and the disc spaces were 
narrowed at those levels.  The examiner stated that flare-ups 
would involve additional pain, and that poor endurance was 
anticipated.  The diagnosis was mild degenerative joint 
disease of the lumbosacral spine with no neurological 
deficits.

The veteran testified at a hearing in May 1999.  Her 
testimony was to the effect that she had low back pain that 
caused her to lose time from work and that a higher rating 
should be assigned for her low back condition.

The veteran underwent a VA medical examination in January 
2000.  Range of motion of various joints was functional.  
Muscle strength was 5/5 in the upper and lower extremities.  
There was no vertebral tenderness.  Patellar reflexes were 2+ 
on the right but absent on the left.  The impression was 
generalized osteoarthritis.  She was prescribed naproxen for 
arthritic pain.

A private medical report shows that the veteran had an MRI 
(magnetic resonance imaging) scan of the lumbar spine in July 
2000.  The impressions were L2-4 desiccated discs and 3 
millimeter disc protrusions of L2-5 primarily into the neural 
foramens.  Central spine stenosis was not found.

A private medical report dated in August 2000 notes that the 
veteran was being treated by a physician for complaints of 
persistent low back pain.  It was noted that she had 
progressive arthritis of the lumbar spine and degenerative 
disc disease.

The veteran underwent a VA medical examination in February 
2001 pursuant to the August 2000 Board remand in order to 
determine the severity of her low back condition.  She 
complained of low back pain that was worse with activity.  
Forward flexion of the lumbosacral spine was to 85 degrees 
and she complained of pain at 80 degrees, extension was to 25 
degrees, lateral flexion to the right and left was to 35 
degrees and she complained of pain at the end of lateral 
flexion, and rotation to the right and left was to 35 
degrees.  The examiner opined that the veteran would have 
muscular endurance hindered during flare-ups of pain and that 
was her major functional impairment.  She complained of 
tenderness to palpation just above the belt line and there 
were no postural abnormalities.  There were no spasms of the 
back.  There were no neurological deficits.  X-rays of the 
lumbar spine reportedly revealed a narrowed L3-4 disc space, 
osteophytes at L2-3 and L3-4, and degenerative changes at L4-
5 and L5-S1.  The diagnoses were mild degenerative joint 
disease of the lumbar spine and degenerative disc disease at 
L3-4 without neurologic deficits.

A private medical report shows that the veteran underwent 
physical examination in March 2001.  She was stiff in the 
lower back.  Straight leg raising was to 90 degrees.  Knee 
jerks were 2+, and ankle jerks were 1+ and 2+, bilaterally.  
Pinprick was intact.  Motor strength was intact at 5/5.  Her 
lumbar lordosis was normal.  She had diffuse muscle guarding 
of the muscles in the low back area.  Range of motion of the 
low back was limited and slow due to pain.  There was no 
radicular pain into either leg.  There was no paresthesia.  
The impressions were lower back pain with underlying 
degenerative disc disease of the lumbar spine at multiple 
levels, protruded disc probably secondary to degenerative 
disc disease with neural foraminal encroachment, and 
strain/pain of the lumbosacral spine.  She was prescribed 
Parafon Forte, physical therapy for 2 weeks, Motrin, and 
light duty or no work for 2 weeks.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Traumatic arthritis will be rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence reveals that the veteran has arthritis of the 
lumbosacral spine and degenerative disc disease of the lumbar 
spine as radiological findings show the presence of narrowed 
disc space, osteophytes, desiccated discs, and disc 
protrusions.  The reports of her VA examinations in November 
1998 and February 2001, and the other evidence, indicate that 
the low back condition produces no more than slight 
limitation of motion of the lumbar spine.  While muscle spasm 
in the right low back area was noted on a private medical 
report of her treatment in January 1998 and muscle guarding 
was noted in the private medical report of her examination in 
March 2001, the overall evidence, including the reports of 
her VA medical examinations do not show the presence of 
muscle spasms.  The private medical report of her examination 
in March 2001 indicates the presence of a slightly decreased 
ankle jerk, and the January 2000 VA examination showed no 
patellar reflex on the left, but the evidence is otherwise 
negative for neurological deficits, and there are no 
persistent neurological deficits.

The Board notes the veteran's testimony and statements to the 
effect that she has continuous low back pain that produces 
functional impairment and causes her to miss time from work, 
and that a higher rating should be assigned for the low back 
disorder, but the evidence as a whole does not show symptoms 
of the low back disorder that produce more than moderate 
functional impairment.  After consideration of all the 
evidence, the Board finds that it shows that her low back 
condition has been manifested primarily by slight limitation 
of motion of the lumbar spine, pain at some extremes of 
motion, occasional spasm, occasional tenderness, and no 
persistent neurological deficits since April 1998.  The 
evidence does not show limitation of motion, neurological 
deficits or other symptoms that in combination have produced 
more than moderate functional impairment at any time after 
April 1998.

In view of the above, the Board finds that the evidence 
supports the assignment of no more than a 20 percent 
evaluation under diagnostic code 5293 for the arthritis and 
disc disease of the lumbosacral spine with painful motion 
that have produced slight limitation of motion and attacks of 
pain from April 1998.  The evidence does not support the 
assignment of a higher rating or a "staged rating" at any 
time from April 1998.  Fenderson, 12 Vet. App. 119.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence indicates that the veteran's 
major functional impairment of the low back is caused by 
painful motion at the ends of ranges of motion of the lumbar 
spine that produces no more than slight limitation of motion 
of the low back and occasional mild recurring attacks of pain 
that are generally treated with medication.  It appears that 
those manifestations are the most prominent feature of the 
low back disability, and those are best evaluated at the 
20 percent level as noted above.

The veteran has argued that separate ratings for disc disease 
and limitation of motion should be applied, citing VAOPGCPREC 
9-98.  That opinion, however, concerns separate ratings for 
knee disabilities.  In fact, the General Counsel has 
determined that Diagnostic Code 5293 contemplates limitation 
of motion, and that separate ratings in this situation would 
be inappropriate.  VAOPGCPREC 36-97.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent under Diagnostic Code 5292, 
5293, or 5295 at any time from April 1998, and the claim is 
denied.  The benefit of the doubt doctrine is not for 
application to this claim because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

A higher rating for the degenerative joint disease of the 
lumbosacral spine with degenerative disc disease of the 
lumbar spine at any time from April 1998 is denied.


REMAND

As noted in the introduction section of this decision, the 
July 2000 RO rating decision denied the veteran's claims for 
service connection for bilateral foot pain and bilateral 
ankle pain as not well grounded.  She appealed those 
determinations, and in an October 2001 RO rating decision it 
was determined that new and material evidence had not been 
submitted since the July 2000 RO rating decision to reopen 
the claims.  The VCAA eliminated the concept of a well-
grounded claim and the veteran's claims for service 
connection for bilateral foot pain and bilateral ankle pain 
have never been adjudicated on the merits.  The 
representative in the April 2002 written argument requests a 
remand of the case to the RO for such action.

In view of the above, and in compliance with VAOPGCPREC 03-
2001, par. 12, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed with regard to the veteran's 
claims for service connection for right 
and left foot disorders manifested by 
pain and service connection for right and 
left ankle disorders manifested by pain.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in the 
VCAA and the regulatory revisions in 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed.

2.  The RO should adjudicate the claims 
for service connection for right and left 
foot disorders manifested by pain and 
service connection for right and left 
ankle disorders manifested by pain on the 
merits.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
her and the representative.  A new notice 
of disagreement and new substantive 
appeal are not required; the claim 
remains on appeal unless granted.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


